DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Response to Amendment
The amendments and remarks filed on 12/06/2021 are acknowledged and have been fully considered.  Claims 1-4 and 6-18 are pending and are now under consideration.  Claims 1, 2, 11, 13 and 15-18 have been amended. Claims 5 and 19 were previously cancelled.
	The previous objections to claims 1 and 16 are withdrawn in light of the amendments to the claims filed on 12/06/2021. The grammatically incorrect phrases and redundant phrases have deleted.
The previous rejections of claims 1-4 and 6-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the amendments to the claims filed on 12/06/2021.  
	The previous rejections of the claims under 35 USC 103 are withdrawn in light of the amendments to the claims filed on 12/06/2021.  Claim 1 and 16 have been amended to recite new limitations that the initial biological cells comprise “one of chondrocytes, tenocytes, HeLa cell line, 3T6 cell line, cardiomyocytes, myoblasts, smooth muscle cells, neuron-cells, and immune cells”.  These limitations were not presented previously and are addressed below in the new grounds of rejections below.
Claim Objections
	Claims 1 and 16 are objected to because of the following informalities:  Claims 1 and 16 recite the initial biological cells comprise one of chondrocytes, tenocytes, HeLa cell line, 3T6 cell line, cardiomyocytes, myoblasts, smooth muscle cells, neuron-cells, and immune cells.  The terms “HeLa cell line”, “3T6 cell line” and “neuron-cells” are not scientifically correct. It is suggested to amend to “HeLa cells”, “3T6 cells” and “neurons” respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejections below are new as necessitated by the amendment filed on 12/06/2021.
Claims 1-2, 4, 6-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mahmoudi et al.1, (Cell-Imprinted Substrates Direct the Fate of Stem Cells, Vol. 7, No. 10, 8379-8384, 2013; hereinafter M1) in view of Choi (Micropattern array with gradient size (μPAGS) plastic surfaces fabricated by PDMS (polydimethylsiloxane) mold-based hot embossing technique for investigation of cell–surface interaction, Biofabrication 4, 2012; Of Record), Mahmoudi et al.2 (Cell toxicity of superparamagnetic iron oxide nanoparticles, Journal of Colloid and Interface Science, 336 (2009) pp. 510-518; hereinafter M2) and Lee (In vitro Toxicity Testing of Nanoparticles in 3D Cell Culture, Small, 2009, 5, No. 10, 1213–1221; Of Record).
Regarding claims 1 and 16, M1 teaches obtaining cell-imprinted substrates based on mature and dedifferentiated chondrocytes as templates and seeding stem cells on the cell-imprinted substrates to control stem cell differentiation (see abstract). M1 teaches chondrocytes were isolated from cartilage slices of white rabbits and cell-reads on forming a plurality of cultured cells by culturing a second portion of the initial biological cells on a cell culture surface) and culturing stem cells on replicas made from chondrocytes (see Fig. SI-III.1 panels c,d on page S10) and culturing stem cells on replicas made from stem cells (see Fig. SI-III.1 panels e,f on page S10). M1 teaches analyzing the relative expression of genes in the stem cells grown on the different cell-imprinted substrates (See Fig. 2, section Culture of Stem Cells on Top of Cell-Imprinted Substrates on pages 8380-8381). M1 teaches culturing the chondrocytes (a second portion of the initial biological cells) and stem cells directly on the cell-imprinted molds (the first substrate).
M1 does not teach replicating the cellular surface profile from the mold onto a second substrate to fabricate a cell culture substrate with a cell culture surface and culturing the chondrocytes on the replicated cell culture surface.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of M1 and to replicate the master PDMS mold of M1 onto a second substrate (PS) to fabricate a cell culture substrate with a cell culture surface and culture the chondrocytes on the replicated PS substrate instead of using the cell-imprinted PDMS mold directly to culture the chondrocytes.  One of ordinary skill in the art would be motivated to do so because Choi teaches culturing cells on PDMS surfaces has limitations (high oxygen permeability of the surface) and teaches a low cost replication technique to create micro-patterned biocompatible PS surfaces and teaches culturing cells on the replicated surfaces.  Therefore, to obtain multiple cell culture substrates with a cell culture surface in the methods of M1, creating one master PDMS mold of the chondrocytes and replicating the master PDMS mold with the methods of Choi to create multiple biocompatible PS 
M1 teaches obtaining/evaluating a response of the plurality of cells cultured on the imprinted substrates to at least one cell analysis assay such as gene expression assays (see Fig. 2,3). M1 teaches quantifying the gene expression with a RNeasy MiniKit that is directly applied to the cultured cells on the substrate (see pg. 8382 col. 2 Gene Expression of Stem Cells Cultured on Cell-Imprinted Substrates).
M1 in view of Choi does not teach subjecting the plurality of cultured cells to a cell cytotoxicity assay by adding a toxic agent (or a test agent as recited in claim 16) comprising fluorescent-superparamagnetic iron oxide (SPIO) nanoparticles at an amount of 500 µM and measuring an amount of uptake of the toxic agent (test agent) by the cultured cells or measuring a percent viability of the cultured cells after the addition of the toxic agent (test agent).
M2 teaches superparamagnetic iron oxide nanoparticles (SPIONs) are used in biomedical applications such as magnetic resonance imaging, drug targeting (see pg. 510 col. 1 para. 1) and teaches methods to assay for cell toxicity of the SPIONs (see abstract). M2 teaches measuring the cell toxicity of the SPIONs using MTT assay, the 
Lee teaches in vitro toxicity testing of nanoparticles in 3D cell culture improves predictive power of in vitro nanoparticle toxicology because cytotoxicity in 2D cultures may not accurately reflect the actual toxicity of the nanoparticles and other nanostructures in the body (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to further modify the methods of M1 in view of Choi and to perform cytotoxicity assays by adding fluorescent-SPIO nanoparticles onto the cultured cells and measuring cell viability and/or cellular uptake of the nanoparticles as taught by M2 in the cell culture methods of M1/Choi. One of ordinary skill in the art would be motivated to do so because M2 teaches fluorescent-SPIO nanoparticles are used as MRI agents and is desirable to measure cell toxicity of the SPIONs in a cell viability assay.  One of ordinary skill in the art would be motivated to perform the cytotoxicity assays using the 3D cell culture substrates of M1/Choi because Lee teaches 3D culture platforms improve the predictive power of in vitro nanoparticle toxicology.  Since M1 in view of Choi teaches characterizing cells grown on cell-
Regarding the amount of the fluorescent-SPIO to be added at 500 µM in claims 1 and 16, M2 teaches the addition of SPIOs in the range of 200µM - 20000µM (see Fig. 7).  This range includes the instantly recited amount of 500µM, therefore the amount of the SPIO added to the cell culture in the instant claims is rendered obvious.  Further, M2 teaches the amount of SPIO added is a result effective variable because it teaches the cell viability is dependent on amount of SPIO added (see Fig. 7).  It would have been obvious to one of ordinary skill in the art to discover optimum or workable ranges of the amount of fluorescent-SPIO added to the cell culture in the cytotoxicity assays of M1 in view of Choi, M2 and Lee through routine optimization within the prior art conditions. See MPEP 2144.05 II A.  Therefore, the limitation that the fluorescent-SPIO are added in the amount of 500 µM to the cell culture is rendered obvious.
Regarding claims 2 and 17, M2 teaches performing cytotoxicity assays by adding the fluorescent-SPIO nanoparticles (the test agent) onto the cultured cells, incubating the cells, and performing MTT cell viability assays to quantitate cell viability (see pg. 511 col. 2 para. 2 in Sec. 2.2, Fig. 7). Therefore, M1 in view of Choi, M2 and Lee is teaching obtaining and evaluating responses of the cells upon addition of nanoparticles in a cytotoxicity assay as recited in claims 2 and 17.
Regarding claim 4, since M1 teaches the silicone mold is poured on the chondrocytes (see pg. 8380 col. 1 last para, Fig. 1 legend), the mold would have the 3D topology of the chondrocytes (see Fig. 1b,c). 
Regarding claim 6, M1 teaches fabricating the cell-imprinted substrates to capture the surface profile of the chondrocytes by using PDMS.  M1 teaches the PDMS silicone resin and curing agent were mixed and heated for 30 min at 45°C. M1 teaches cooling the preheated elastomer solution to 37°C and pouring the cured silicone on the cultured cell samples and incubated at 37°C for 24 hrs to obtain imprinted substrates (recording the surface profile of the cultured cells).  M1 teaches the cured silicone (reads on mold) was peeled from the cell culture plates and followed by extensive washing of the silicone substrates using boiled water and 1M NaOH solution to remove remaining cells/debris and other chemicals from the substrates (see col. 1 last para. Fabrication of Cell-Imprinted Substrates on page 8382).
Regarding claims 7-8, M1 teaches a mold casting procedure (an imprinting technique) to record the surface of the cultured chondrocytes to record the micro/nano-pattern of the chondrocyte cell surface (see Fig. 1, see Fig. SI-II.5 - reads on recording the topography of the initial cultured biological cells).
Regarding claim 9, M1 teaches the mold is made with Poly(dimethylsiloxane) (PDMS) (see col. 1 last para. Fabrication of Cell-Imprinted Substrates on page 8382).  Since PDMS is a species recited in claim 9, the features “a crosslinkable polymer with acrylates double bonds or epoxy bonds” would inherently be met, because they are the characteristics of PDMS.
Regarding claims 9-12, Choi teaches the replication technique to be hot embossing and teaches replicating the surface features of the PDMS mold onto polystyrene surfaces (the second substrate, sec. 2.2.2, Fig. 1).  Since polystyrene is a species recited in claim 11, the limitations “the second substrate comprises non-
Regarding claim 18, M2 teaches measuring the cell toxicity of the SPIONs using MTT assay, the assay comprising culturing cells for 24h, adding medium containing SPION in a dilution series (the cell medium contained 200µM, 1000µM, 5000µM and 20000µM) and culturing the cells with the SPIONs for a time of 3-48 hours in an incubator (see pg. 511 col. 2 para. 2 in Sec. 2.2).
The combination of Mahmoudi (M1), Choi, Mahmoudi’JCIS (M2) and Lee renders claims 1-2, 4, 6-12 and 16-18 obvious.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mahmoudi et al.1, (Cell-Imprinted Substrates Direct the Fate of Stem Cells, Vol. 7, No. 10, 8379-8384; hereinafter M1) and in view of Choi (Micropattern array with gradient size (μPAGS) plastic surfaces fabricated by PDMS (polydimethylsiloxane) mold-based hot embossing technique for investigation of cell–surface interaction, Biofabrication 4, 2012; Of Record), Mahmoudi et al.2 (Cell toxicity of superparamagnetic iron oxide nanoparticles, Journal of Colloid and Interface Science, 336 (2009) pp. 510-518; hereinafter M2) and Lee (In vitro Toxicity Testing of Nanoparticles in 3D Cell Culture, Small, 2009, 5, No. 10, 1213–1221; Of Record) as evidenced by Brittberg et al., (Rabbit Articular Cartilage Defects Treated with Autologous Cultured Chondrocytes, Clinical Orthopaedics and Related Research, Number 326, pp. 270-283, 1996) and Biopsy (Medline Definition, Webpage, 2022).
Regarding claim 3, M1 teaches chondrocytes were isolated from cartilage slices of white rabbits (see pg. 8380 col. 1 last para, see page S2 first para). M1 teaches the chondrocytes were obtained as described in Brittberg et al (see page S2 first para.). Brittberg teaches the articular cartilage was removed from the rabbits using surgical procedures (see pg. 271 Surgical procedures and Isolation of Chondrocytes). This procedure would read on providing the chondrocytes (the initial biological cells) from a biopsy operation (see definition of biopsy which is a procedure that removes cells or tissues from a body, see Biopsy first para on page 1).  The combination of Mahmoudi 1 (M1), Choi, Mahmoudi 2 (M2) and Lee renders claim 3 obvious.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mahmoudi et al.1 (M1) in view of Choi, Mahmoudi et al.2 (M2) and Lee as applied to claims 1-4, 6-12 and 16-18 above and further in view of Cha (Enhanced osteogenic fate and function of MC3T3-E1 cells on nanoengineered polystyrene surfaces with nanopillar and nanopore arrays, Biofabrication 5 (2013); Of Record).
Regarding claims 13-15, M1 teaches the PDMS mold is coated with a thin layer of gold (Au) layer using a sputtering technique (see pg. S8 first para – reads on claim 14).  Choi teaches in conventional hot embossing technique, a metal mold is used because of its unchangeable surface property under large pressure and temperature (pg. 2 col. 2 lines 3-6).
M1 and Choi do not teach the other steps of the hot embossing process in claim 13, that a nickel layer is deposited, forming a nickel stamp, peeling the nickel stamp 
Cha teaches fabricating 3D polystyrene cell culture surfaces using hot embossing. Cha teaches fabricating nickel nano-stamps with high mechanical strength and durability using nickel sulfamate electroforming process (Re. claim 15) and creating a 3D surface (sec. 2.2, Fig. 1c,d). Cha teaches replicating this 3D surface using a hot embossing process onto a polystyrene surface (sec. 2.3, Fig. 1d, Fig. 3b,c) and teaches culturing cells on the replicated 3D polystyrene surfaces (Fig. 4b,c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to further modify the replication technique of M1 in view of Choi, M2 and Lee and add the steps of the nickel nano-stamp technique as taught by Cha.  The artisan would be motivated to do so because Choi teaches metal stamps are used in conventional hot embossing techniques because the molds do not change the surface property under pressure and temperature.  Since, the mold of M1 comprises the cellular topography pattern of the initial biological cells (see Fig. 1, see Fig. SI-II.5 of M1), when the nickel stamp is formed on the surface of the mold, it would also comprise a topography pattern of the initial biological cells (the surface pattern is transferred from the mold onto the nickel stamp). The nickel stamp is peeled off from the mold and the pattern is replicated onto the second substrate (see Cha Fig 1c,d). The instant specification teaches a similar procedure for replicating the surfaces using hot embossing techniques with nickel stamps (see Ex. 3, par. [0080-0081] of instant PGPub).
.

Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are moot because the previous rejections are withdrawn.  In the amendments filed on 12/06/2021, claims 1 and 16 have been amended to recite new limitations that the initial biological cells comprise “one of chondrocytes, tenocytes, HeLa cell line, 3T6 cell line, cardiomyocytes, myoblasts, smooth muscle cells, neuron-cells, and immune cells”. Applicant arguments filed on 12/06/2021 pertain to these new limitations that the previously cited references Mashinichian, Choi, Loai, Lee and Cha do not teach these limitations (see pages 9-13).  These arguments are moot because the previous rejections have been withdrawn and new grounds of rejections addressing the new limitations were presented above.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657